Order entered November 14, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-01144-CV

                               GREAT HANS, LLC, Appellant

                                                V.

                  LIBERTY BANKERS LIFE INSURANCE CO., Appellee

                      On Appeal from the 192nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-12254

                                            ORDER
       On the Court’s own motion, we REMOVE this appeal from submission on November

27, 2018. The appeal will be resubmitted in the first quarter of 2019.




                                                      /s/   DAVID L. BRIDGES
                                                            PRESIDING JUSTICE